         Case 1:19-cv-11592-LGS Document 39 Filed 04/06/20 Page 1 of 2

                                                                        New York              Paris
                                                                        Northern California   Madrid
                                                                        Washington DC         Tokyo
                                                                        São Paulo             Beijing
                                                                        London                Hong Kong




Paul Spagnoletti
                                      MEMORANDUM ENDORSEMENT
Davis Polk & Wardwell LLP   212 450 4577 tel
450 Lexington Avenue        212 701 5577 fax
New York, NY 10017          paul.spagnoletti@davispolk.com

April 6, 2020

VIA ECF

Honorable Gabriel W. Gorenstein, United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse, 500 Pearl St.
New York, New York 10007

Re:     Am. Bankers Ass'n v. SS&C Techs., Inc. No. 19-CV-11592

Dear Judge Gorenstein:

Defendant SS&C Technologies, Inc. (“SS&C”) and Plaintiff American Bankers Association
(“ABA”) respectfully submit this joint letter in the above-captioned action to request that Your
Honor adjourn the telephonic settlement conference scheduled for April 20, 2020 at 10:00 a.m.
Pursuant to Paragraph 8 of Your Honor’s Standing Order Applicable to Telephonic Settlement
Conferences, SS&C and ABA contacted Chambers via telephone to request an alternative
available date and time, but were unable to reach anyone.
Counsel for the parties and their clients are available at any time on April 22 and 23, 2020 and
request that the telephonic settlement conference be rescheduled for one of those dates, or on
another date convenient for Your Honor.

                                                       Respectfully submitted,


DAVIS POLK & WARDWELL LLP                                AXINN VELTROP & HARKRIDER LLP                    .

/s/ Paul Spagnoletti                                     /s/ John Tanski
Paul Spagnoletti                                         John Tanski
Paul S. Mishkin                                          Drew Hillier
Alexa B. Lutchen                                         90 State House Square
450 Lexington Avenue                                     Hartford, CT 06103
New York, NY 10017                                       Telephone: 860.275.8100
Telephone: 212.450.4292                                  Facsimile: 860.275.8101
Facsimile: 212.701.5292                                  jtanski@axinn.com
paul.spagnoletti@davispolk.com                           dhillier@axinn.com
paul.mishkin@davispolk.com
                                                         Aziz Burgy (admitted Pro Hac Vice)
Attorneys for Defendant                                  950 F Street, NW
SS&C Technologies, Inc.                                  Washington, DC 20004
                                                         Telephone: 202.912.4700
                  Case 1:19-cv-11592-LGS Document 39 Filed 04/06/20 Page 2 of 2

                                                    2                                  April 6, 2020

The Court is surprised that counsel were unable         Facsimile: 202.912.4701
to use the Chambers voicemail system to reach           aburgy@axinn.com
Chambers staff. In the future, please attempt to
use the system again. In any event, the Court has       Eva Yung
availability on April 23, 2020 at 10:00 a.m. The        Eric Dunbar
                                                        114 West 47th Street
settlement conference is adjourned to that date.        New York, NY 10036
Submissions are due April 17, 2020.                     Telephone: 212.728.2200
So ordered.                                             Facsimile: 212.728.2201
Dated: April 6, 2020                                    eyung@axinn.com
                                                        edunbar@axinn.com

                                                        Attorneys for Plaintiff
                                                        American Bankers Association
